DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office action is in response to Applicant’s amendment filed July 21, 2022. Claims 5-8 remain pending.

Response to Arguments
3. 	Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive. In response to the Applicant’s remarks that the Examiner did not examine the most recent set of Claims and instead rejected an older set of claims that were no longer relevant, the Examiner is providing a new rejection with the most recent claims that were noted in the office action dated July 7/2/2021. The examiner regrets any delayed process of the application from this oversight.
4. 	Prosecution on the merits of this application is reopened on claims 5-8 considered unpatentable for the reasons indicated below: 
 	Claims 5-8 do not recite statutory patentable subject matter under 35 USC 101.

 				Claim Rejections - 35 USC §101
5. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements 
 	of this title.
6. 	Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
	As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
 	In this case, claims 5-8 are directed to a method for providing an employer with a happiness assessment score regarding a job applicant test taker wherein said happiness assessment score is utilized to predict the likelihood of said job applicant filing a workers' compensation claim, which falls within the statutory category of a process (Step 1: YES).
	In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
 	In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).
	The Examiner has identified independent process Claim 5 as the claim that represents the claimed invention for analysis.  Claim recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
	A. acquiring a server computer, wherein said server computer is programmed to receive communication from an employer and a test taker, said server computer comprising at least one happiness indicator test, 
 	B. acquiring an employer computer, wherein said employer computer is connected via the Internet to said server computer, said employer computer being programmed to: 
1) receive employer's account membership information and purchase orders for said at least one happiness indicator test, 
2) transmit to said server computer the employer's account membership information and purchase orders for said at least one happiness indicator test, and 
3) receive from said server computer communication summarizing the results of said happiness indicator test taken by the test taker, 
C. acquiring a test taker computer, wherein said test taker computer is connected via the Internet to said server computer, said test taker computer being programmed to: 
1) receive from said server computer said happiness indicator test, and 
2) transmit to said server computer answers to questions located on said happiness indicator test, and 
 	D.	utilizing said results of said happiness indicator test to permit said server computer to calculate a happiness assessment score that scores the happiness level of said test taker,
 	E.	utilizing said happiness assessment score to permit said server computer to determine a likelihood that said job applicant will file a workers’ compensation claim, 
F.       utilizing said server computer to make a decision whether to hire said job applicant based on said likelihood that said job applicant will file a workers’ compensation claim.
	The recited limitations, as drafted, are directed to processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a server computer” for receiving request information, and transmitting the request information, nothing in the claim element precludes the steps from practically being performed in the mind (including an observation, evaluation, judgment, opinion). For example, the claims encompasses a person making a decision whether to hire said job applicant based on said likelihood that said job applicant will file a workers' compensation claim, the concept falls within the “mental processes” grouping. See Under the 2019 Revised Guidance, 84 Fed. Reg. 52. The dependent claims further recite the similar limitations do not take the claims out of the mental processes group. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.
 	In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
 Beyond the abstract idea, claim 1 recites the additional elements of “an employer computer, said employer computer is connected via the Internet to said server computer”. The Specification discloses these additional elements at a high level of generality including at least one processor (see Pages 2 and 3 of specification), which are no more than generic computer components that invoked as tools to perform generic computer functions (e.g., receiving, transmitting). Thus, using the generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because the combination for these additional elements for “acquiring…, transmit…, receive…, and utilizing….,” do not include particular technological implementations for performing these functions.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(1) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application). Accordingly, the claims as a whole, implementing an abstract idea on a generic computer does not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
	In Step 2B of Alice, it is "a search for an ‘inventive concept’ —1.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” /d. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
 	The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B.
 	Claim 5 recites the additional elements of “server computer, an employer computer, wherein said employer computer is connected via the Internet to said server computer”. 
 	The additional elements disclosed in the Specification are recited at a high level of generality, which are no more than generic computer components that invoked as tools to automate and/or implement the abstract idea. At best, the server computer may perform the steps of receiving, transmitting data. However, the functions to “receive” and “transmit” are routine and conventional functions of generic computers. See MPEP 2106.05 (d) CII) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claims reflect an improvements to the functioning of a computer itself, or another technology or technical field other than the purpose of business services or function; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or thing; or (4) provide some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)— (c), and (e)—(h).
	The dependent claims do not cure this deficiency.
	Claim 6 recites further limitations that limit the abstract idea by acquiring an administrator for monitoring said employer, said test taker and said happiness indicator test.
 	Claim 7 recites further limitations that limit the abstract idea by storing said at least one happiness indicator test and facilitating communication between said employer and said test taker. 
 	Claim 8 recites further limitations that limit the abstract idea by allowing an employer to purchase and store a plurality of said happiness indicator tests, allowing an employer to create a membership account, allowing a test taker to take at least one of said happiness indicator test, and reporting to said employer results of said happiness indicator test taken by said test taker.
.	For the foregoing reasons, claims 5-8 cover subject matter that is judicially-excepted from patent eligibility under § 101.

Allowable over the prior art
7. 	Claims 5-8 are allowable over the prior art. In particular, the prior art does not teach utilizing said results of said happiness indicator test to permit said server computer to calculate a happiness assessment score that scores the happiness level of said test taker, utilizing said happiness assessment score to permit said server computer to determine a likelihood that said job applicant will file a workers’ compensation claim, utilizing said server computer to make making a decision whether to hire said job applicant based on said likelihood that said job applicant will file a workers’ compensation, as recited and arranged in combination with the other limitations required by independent claim 5. These claims are not allowed, however, because they stand rejected under 35 USC §101 (claims 5-8), as discussed above.

Conclusion
8.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	-   Jonnalagadda (US-20160163223 A1) teaches an option to select at least one weak personality trait to be worked on, option to select at least one weak relationship to be worked on, wherein the option to select the at least one relationship is recommended after recommending the option to select the at least one weak personality trait, and option to select happiness as a trait to be worked on, wherein the option to select happiness as a trait is recommended after recommending the option to select the at least one relationship. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROMAIN JEANTY/Primary Examiner, Art Unit 3623